SOMERVILLE, J.
This is an application for the sale of lands for the payment of debts, filed by the appellee, as administrator of the estate of Emeline Robinson, deceased. The-proceeding is resisted, principally,-on two grounds: first, that-the matters in controversy are res adyudicata ; second, that the evidence fails to prove that there are any debts against the-estate.
In support of the plea of former recovery, the defendant in the proceeding, who is the appellant in this court, introduced the record and proceedings of the Probate Court dismissing a similar application, filed by the administrator, but a few weeks previous. The two applications were filed by the same petitioner, praying the sale of the same land, for the same purpose. The record shows that the second application was filed upon the 9th of April, 1878, which was more than three years after the death of the deceased.
The rule, in such cases, is, that the judgment of a court of competent jurisdiction is conclusive, on parties and privies, as to all facts or issues actually decided, or necessarily involved. The trial must, of course, be on the merits of the cause under consideration, and the judgment rendered is conclusive only as to facts directly and distinctly put in issue, and a finding of which is.necessary to uphold the judgment. The doctrine of estoppel does not extend to facts which are merely collateral, and were not directly in issue in the former suit.—Freeman on Judgments, § 257; McDonald v. Mobile Life Ins. Co., 65 Ala. 358.
The pleadings and evidenee'show that the debt claimed by the petitioner was put in issue in both proceedings. The insufficiency of personal assets was clearly proved, there being none. The dismissal of the application was, therefore, necessarily a finding against the existence of the debts alleged to be due by the deceased. The plea, we think, was good, and the Probate Court erred in not so holding. — Wells’ Res Adjudicata, §§ 426, 427.
This case does not come within the rule laid down by this court in Ford v. Ford, at last term.—68 Ala. 141. We under*434stand it to be there held, that a judgment rendered upon an application of this character is conclusive only of the status of an estate at the time of its rendition. The personal assets may be diminished, lost or destroyed, without the fault of the administrator ; or other claims may be presented, within the eighteen months allowed by law, not before brought to the knowledge of the administrator. But there is no evidence of any such change in the status of the decedent’s estate in either of these respects. It is, in fact, shown to be the same at the time each application was filed and each trial was had.
It is unnecessary to decide the other questions raised by the record, as the point here decided is fatal to the case of appellee in the lower court.
The judgment of the Probate Court is reversed, and this court, rendering the judgment which the Probate Court ought to have rendered, hereby decrees that the application of the appellee be dismissed, at his own costs.